Citation Nr: 1506729	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  11-23 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Ronald Sykstus, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from June 1974 to June 1977, and from November 2003 to March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia. 

In October 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran had a low back injury in service in 2004 which was noted to be in the line of duty.

2.  The Veteran is credible as to reports of chronic low back pain since service.

3.  The evidence is in equipoise as to whether the Veteran's current back disability is causally related to service.


CONCLUSION OF LAW

The criteria for service connection for lumbar spine degenerative disc disease and degenerative arthrosis have been met.  38 U.S.C.A. §§ 1110, 1112, 1110, 1113, 1131, 1137 (West 2014); 38 C.F.R. § 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is granting in full the benefit sought on appeal for the issue decided here.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   

Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), including peripheral neuropathy, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Analysis

Post service, the Veteran has been diagnosed with degenerative disc disease and degenerative arthrosis of the lumbar spine.  Service treatment records (STRs) from the Veteran's first period of service (June 1974 to June 1977) reflect complaints of the back.  A December 1974 STR reflects that the Veteran had complaints of the lower back pain for two days since he was hit in the back.  The impression was a "possible pulled muscle".  A May 1975 STR reflects that the Veteran had complaints of the back for one day in duration since he was knocked down playing basketball; he was assessed with a strain.  The Veteran's April 1977 Report of Medical History for separation purposes (ETS) reflects that he reported having had recurrent back pain.  The physician's summary and elaboration of all pertinent data reflects "low back strain".

A February 1987 reflects that the Veteran had been on training (inactive duty National Guard training) on February 7, 1987 when he was lifting a reel of cable to load onto a truck and experienced low back pain.  The Veteran subsequently reported approximately a week later that "his back feels good.  I'm ready to go back to work."  Upon radiology examination, the Veteran's disc spaces were well maintained.  The Board notes that this period of service has not been shown to be federal service under Title 10 U.S.C., as opposed to state service under Title 32 U.S.C.  Thus, an injury during this service would not be subject to service connection.

A January 1998 report of medical history for National Guard enlistment purposes reflects that the Veteran denied recurrent back pain.  The accompanying report of medical examination reflects a normal spine upon examination. 

The Veteran had a second period of active service from November 2003 to March 2005.  A November 2003 Pre-Deployment Health Assessment reflects that the Veteran reported that his health was "very good" (The choices were "excellent", "very good", "good", "fair", and "poor".)  The Veteran reported that he did not have any questions or concerns about his health. 

An April 2004 DD Form 689 (Individual Sick Slip) reflects that the Veteran had complaints of back pain.  The accompanying STR notations reflect that he had reports of low back pain for eight days.  The Veteran reported that he was lifting a HMMV cargo trailer approximately two weeks earlier.  It was noted that he had not sought treatment at the time of the injury but that the symptoms had worsened over the last few days.  Upon examination, he had limited range of motion with flexion.  He was assessed with a lumbosacral strain. 

A May 2004 DA Form 2173 (Statement of Medical Examination and Duty Status) reflects that the Veteran was on Title 10 active duty in Iraq at the time of the April 2004 incident.  The injury was considered in the line of duty.  A May 2004 DA Form 2823 (Sworn Statement) reflects the Veteran's statement that a day or two after pulling a cargo-trailer, he had a small pain in the back which started to hurt more until it was so bad that he could not take it anymore.  He reported that it hurt from the lower part of the back down his left leg.  A "buddy" statement from R.M.W. reflects that he witnessed the Veteran complaining of severe lower back pain.  The claims file also includes copies of the Veteran's orders from November 2003 not to exceed 544 days for Operation Iraqi Freedom.

A December 2004 DD Form 689 (Individual Sick Slip) reflects that the Veteran reported back pain.  He was to avoid lifting more than 15 pounds.

A February 2005 DD Form 2697 (Report of Medical Assessment) reflects that the Veteran reported that since his last medical examination, he had had a strained back from lifting a trailer. 

The Veteran separated from active service in March 2005.  A March 2007 VA clinical record reflects that the Veteran reported lower back pain for the last three to four years which began after lifting a trailer in Iraq.

The Veteran filed a claim for service connection for a low back disability in June 2009.  A September 2009 VA examination report reflects that the Veteran reported that he injured his low back in Iraq while lifting a trailer tongue and that he had noticed a steady progression of low back since to a now chronic state.  The Veteran's current employment was as a city construction crew boss.  The examiner opined that it is less likely as not that the Veteran's injury in service was the cause of his current disability.  The examiner opined that the history of "at least two quite remote" back strains are not at least as likely related to his current back disability.  Although the examiner noted remote back strains, he did not adequately discuss the Veteran's complaints of chronic back pain.  While the 2004 incident was remote from the 2009 examination report, the Veteran had reported pain in December 2004 and chronic pain since.  In addition, the Board is unsure as to why the examiner stated that there are no records to substantiate the 2004 injury because the STRs and line of duty finding do reflect an injury.   

The Veteran is competent to report back pain and continuity since service, and the STRs and post service records support his assertions.  The Board finds it significant that the Veteran did not report any back pain in 1998 on his report of medical history or in 2003 on pre-deployment health assessment; thus, it appears that his earlier complaints had resolved.  His April 2004 injury was found to be in the line of duty, and he again reported back pain in December 2004 while still in service; thus, indicating that it may not have resolved after several months.  In addition, when he reported chronic back pain post service in March 2007, he noted the onset to be in service.  Notably, the Veteran did not file a claim for service connection for a back disability for another two years; thus, indicating that his March 2007 statement was made for treatment purposes and not for compensation purposes.  The Board finds that statements made for treatment purposes, without a view towards compensation, are generally credible.

Based on the foregoing, and in giving the benefit of the doubt to the Veteran, service connection for degenerative disc disease and degenerative arthrosis of the lumbar spine is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Service connection for lumbar spine degenerative disc disease and degenerative arthrosis is granted. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


